United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 15-3673
                       ___________________________

           Mark Parker; Gloria J. Payer, and those Similarly Situated

                     lllllllllllllllllllll Plaintiffs - Appellants

                                          v.

    Thurston County, Nebraska; Caroline Frenchman; Darren Wolf; Georgia
 Maymberry; Leonard Peters; Greg Jump; Dan Trimble; Mark English; Village of
 Walthill, an Entity within the Omaha Reservation and within Thurston County,
Nebraska; Mike Grant; Gwen Porter; Vida Stabler; Drew Kingare; Michael Wolfe,
  Sr.; Earlene Hradec; Randy Urbanec; Douglas L. Luebe; Nora H. Goll; Shelly
                             Perez; State of Nebraska

                    lllllllllllllllllllll Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
                     for the District of Nebraska - Omaha
                                ____________

                            Submitted: July 20, 2016
                              Filed: July 21, 2016
                                 [Unpublished]
                                 ____________

Before LOKEN, BENTON, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.
      In May 2015, Mark Parker and Gloria Payer filed a complaint under 42 U.S.C.
§§ 1983 and 1985 against the State of Nebraska; Thurston County, Nebraska; the
Village of Walthill; and various individuals associated with these entities. Plaintiffs
alleged that defendants violated their civil rights by questioning, arresting,
prosecuting, and jailing plaintiffs--without jurisdiction--for offenses they committed
while driving on roads within the Omaha Tribal Reservation. The district court1
granted defendants’ unopposed Federal Rule of Civil Procedure 12(b)(6) motions,
and denied plaintiffs’ Federal Rule of Civil Procedure 59(a)(2) postjudgment motion.

       Following de novo review of the grant of the motion to dismiss, see Adams v.
Am. Family Mut. Ins. Co., 813 F.3d 1151, 1154 (8th Cir. 2016), and careful review
of the parties’ submissions on appeal, we agree with the district court that the
complaint is untimely under the four-year limitations period set out in Neb. Rev. Stat.
§ 25-207, see Wilson v. Garcia, 471 U.S. 261, 280 (1985), and we conclude also that
the district court did not abuse its discretion in denying postjudgment relief, see Stults
v. Am. Pop Corn Co., 815 F.3d 409, 414 (8th Cir. 2016); Arnold v. Wood, 238 F.3d
992, 998 (8th Cir. 2001).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska.

                                           -2-